Exhibit 10.21

 

Execution Copy

 

LIBERTY MEDIA CORPORATION
EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (this “Agreement”), dated effective as of
December 29, 2014 (the “Effective Date”), is made by and between Liberty Media
Corporation, a Delaware corporation (the “Company”), and Gregory B. Maffei (the
“Executive”).

RECITALS

A. The Company has determined that it is in the best interests of the Company
and its stockholders to employ the Executive as its President and Chief
Executive Officer. 

B. The Company wishes to assure itself of the services of the Executive for the
period hereinafter provided, and the Executive is willing to be employed by the
Company for said period, upon the terms and conditions provided in this
Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is mutually acknowledged, the Company and the Executive
agree as follows:

1. Definitions.

(a) “162(m) Objectives” means the 162(m) compliant Performance Objectives (as
defined in the 2013 Incentive Plan) applicable to the LMC Maximum Amount for
each year’s LMC Performance Equity Award grants and vesting thereof, as
established by the Compensation Committee in good faith and in its sole
discretion to comply with the requirements (including with respect to timing) of
Section 162(m) of the Code and in accordance with the Section 4.10 Process.   

(b) “2013 Incentive Plan” means the Company’s 2013 Incentive Plan, as it may be
amended from time to time.

(c) “Above Target Awards” means any LMC Performance Equity Awards that are
issued in respect of that portion of the LMC Maximum Amount for a calendar year
that is in excess of the LMC Target Amount for such calendar year.

(d) “Achieved 162(m) Objectives” has the meaning specified in Section 4.10(b).

(e) “Aggregate LMC/LIC Target Amount” means (i) $16,000,000 with respect to
calendar year 2015, (ii) $17,000,000 with respect to calendar year 2016, (iii)
$18,000,000 with respect to calendar year 2017, (iv) $19,000,000 with respect to
calendar year 2018, and (v) $20,000,000 with respect to calendar year 2019.

(f) “Board” means the Board of Directors of the Company.



--------------------------------------------------------------------------------

 

 

(g) “Business Day” means any day other than Saturday, Sunday or a day on which
banking institutions in Denver, Colorado are required or authorized to be
closed.

(h)  “Cause” means:  (i) the Executive’s willful failure to follow the lawful
instructions of the Board (other than due to Disability); (ii) the commission by
the Executive of any fraud, misappropriation or misconduct that causes
demonstrable material injury to the Company or any Subsidiary; (iii) the
Executive’s conviction of, or plea of guilty or nolo contendere to, a felony; or
(iv) the Executive’s failure to comply in any material respect with this
Agreement or any other written agreement between the Executive, on the one hand,
and the Company or any Subsidiary, on the other, if such failure causes
demonstrable material injury to the Company or any Subsidiary.  Notwithstanding
anything contained herein to the contrary, the Executive’s employment may not be
terminated for Cause pursuant to clause (i), (ii) or (iv) above unless (A) the
decision is made by a majority of the Board at a Board meeting where the
Executive and his counsel had an opportunity to be heard on at least ten days’
prior written notice; (B) the Company provides the Executive with written notice
of the Board’s decision to terminate the Executive’s employment for Cause
specifying the particular act(s) or failure(s) to act serving as the basis for
such decision; and (C) if such act or failure to act is capable of being cured,
the Executive fails to cure any such act or failure to act to the reasonable
satisfaction of the Board within ten days after such notice.

For purposes of this Agreement, no act or failure to act, on the part of the
Executive, will be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith and without reasonable belief that the
Executive’s action or omission was legal, proper, and in the best interests of
the Company.  Any act, or failure to act, based upon authority given pursuant to
a resolution duly adopted by the Board or based upon the advice of counsel for
the Company will be conclusively presumed to be done, or omitted to be done, by
the Executive in good faith and in the best interests of the Company. 

(i) “Change in Control” means, with respect to the period following the
Effective Date:

(i) any merger, consolidation or share exchange to which the Company is a party
as a result of which Persons who are common stockholders of the Company
immediately prior thereto have less than a majority of the combined voting power
of the outstanding capital stock of the surviving corporation ordinarily (and
apart from the rights accruing under special circumstances) having the right to
vote in the election of directors immediately following such merger,
consolidation or share exchange,

(ii) the adoption of any plan or proposal for the liquidation or dissolution of
the Company,

(iii) any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, of the assets of
(1) the Company or (2) the Company’s Subsidiaries, taken as a whole,



 2

 

--------------------------------------------------------------------------------

 

 

(iv) at any time during any period of two consecutive years beginning on or
after the Effective Date, individuals who at the beginning of such period were
members of the Board (“Original Directors”) and new directors, if any, whose
election or nomination for election to the Board was recommended or approved by
a majority of the Original Directors and the new directors whose nomination had
previously been so approved, cease for any reason to constitute a majority of
the then incumbent members of the Board,

(v) any transaction (or series of related transactions) in which any person (as
such term is defined in Sections 13(d)(3) and 14(d)(2) of the Exchange Act),
corporation or other entity (other than the Company, any of its Subsidiaries,
any employee benefit plan sponsored by the Company or any of its Subsidiaries,
any Exempt Person (as defined in the 2013 Incentive Plan as in effect on the
date hereof) or any member of the Malone Group) shall become the “beneficial
owner” (as such term is defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing more than 50% of the
combined voting power of the then outstanding securities of the Company
ordinarily (and apart from the rights accruing under special circumstances)
having the right to vote in the election of directors (calculated as provided in
Rule 13d-3(d) under the Exchange Act in the case of rights to acquire the
Company's securities), or

(vi) a spin-off, split-off, split-up or other similar event or events (each, a
“Spin Transaction”), either in a single transaction or in a series of related or
unrelated transactions (provided that such related or unrelated transactions
occur during a period of 24 consecutive months), pursuant to which assets of the
Company or of one or more of its Subsidiaries having either a fair market value
(as determined in the good faith reasonable judgment of the Board) or book value
equal to 40% or more of the total fair market value or book value of the assets
of the Company and its Subsidiaries (taken as a whole) are directly or
indirectly transferred or distributed by dividend or otherwise, excluding any
Spin Transaction in which (A) the Executive is appointed as the chief executive
officer of the separate publicly-traded entity that is the subject of such Spin
Transaction, whether or not he elects to accept such appointment, and (B) any
equity-based awards previously granted by the Company to the Executive are
adjusted in a manner that (1) preserves the intrinsic value of such equity-based
award (or, in the case of the grant of a new equity-based award, preserves the
intrinsic value of the equity-based award in respect of which such equity-based
award is granted) and (2) complies with, or is exempt from, Section 409A of the
Code.  For the purpose of calculating whether the 40% threshold described in
this clause (vi) has been reached or exceeded in a series of two or more
transactions, the following calculation will apply:

X=  40 - P

100 - P

where



 3

 

--------------------------------------------------------------------------------

 

 

X=percentage of book or fair market value, as applicable, required to reach the
40% threshold as of the date of the second or any subsequent transaction; and

P=percentage of book or fair market value, as applicable, disposed of in all
prior spin-off, split-off, split-up or other similar events to which clause (vi)
applies, determined as of the date of each such transaction.

(j) “Close of Business” means, on any day, 5:00 p.m., Denver, Colorado time.

(k) “Code” means the Internal Revenue Code of 1986, as amended.

(l) “Compensation Committee” means the compensation committee of the Board.

(m) “Disabled” or “Disability” means the Executive’s inability to substantially
perform his duties to the Company due to physical or mental impairment for six
consecutive months and, within 30 days after a notice of termination is given to
the Executive, the Executive continues to be unable to substantially perform his
duties to the Company due to physical or mental impairment.  Notwithstanding the
foregoing, the Executive will not be considered Disabled unless the Executive is
also “disabled,” as such term is defined under Section 409A(a)(2)(C) of the
Code.

(n) “Equity Awards” means the LMC Term Options and the LMC Performance Equity
Awards.

(o) “Equity Award Agreements” means the award agreements pursuant to which the
Equity Awards are granted.

(p) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor statute or statutes thereto.

(q) “Executive Election Notice” has the meaning specified in Section 4.9(c).

(r) “Fundamental Corporate Event” means a corporate event with respect to the
Company which results in a change to the number or type of shares of stock
subject to an Equity Award, including a stock dividend, stock split, reverse
stock split, reclassification, recapitalization, reorganization, split-up,
spin-off, combination, share exchange, merger, consolidation or similar
corporate event.

(s) “Good Reason” means the occurrence of any of the following events:

(i) the failure of the Company to appoint the Executive to, or to permit him to
remain in, the positions set forth in Section 3, if that failure is not cured
within 10 days after written notice from the Executive;

(ii) the assignment by the Company to the Executive of duties materially
inconsistent with his status as the chief executive officer of a publicly-traded
company or any material diminution in the Executive’s duties and/or



 4

 

--------------------------------------------------------------------------------

 

 

responsibilities, reporting obligations, titles or authority, as set forth in
Section 3, if that inconsistency or diminution is not cured within 10 days after
written notice from the Executive;

(iii) a reduction by the Company of the Executive’s Base Salary or Target Bonus
(it being acknowledged that the Company will have no obligation to actually
award any bonus) or of the Aggregate LMC/LIC Target Amount (it being
acknowledged that the vesting of Target Awards and the granting of Above Target
Awards will be subject to satisfaction of the applicable 162(m) Objectives and
any Negative Discretion Criteria in accordance with the applicable Equity Award
Agreement and this Agreement);

(iv) the Company’s failure to provide any payments or employee benefits required
to be provided to the Executive and continuation of that failure for 10 days
after written notice from the Executive;

(v) any purported termination by the Company of the Executive’s employment for
Cause which is not substantially effected pursuant to the procedures described
in Section 1(h);

(vi) a Change in Control; provided that the Executive may exercise his right to
terminate his employment for Good Reason pursuant to this Section 1(s)(vi) only
during the 30-day period that commences 90 days after the occurrence of such
Change in Control;

(vii) a termination of the Executive’s employment with LIC pursuant to the LIC
Employment Agreement (A) by LIC without Cause (as defined in such agreement) or
(B) by the Executive for Good Reason (as defined in such agreement); provided,
that the Executive may exercise his right to terminate his employment for Good
Reason pursuant to this Section 1(s)(vii) only during the 60-day period
following such termination of employment with LIC;

(viii) any material breach of the Agreement or any other written agreement
between the Executive, on the one hand, and the Company or any Subsidiary, on
the other, by the Company or such Subsidiary, if not cured within 10 days after
written notice from the Executive; and/or

(ix) a failure of the Company to have any successor to the Company assume in
writing the Company’s obligations under the Agreement, if not cured within 10
days after written notice from the Executive.

Notwithstanding the foregoing, Good Reason will not be deemed to exist unless
the Executive gives the Company notice within 120 days (or such shorter period
specified above) after the occurrence of the event which the Executive believes
constitutes the basis for Good Reason, specifying the particular act or failure
to act which the Executive believes constitutes the basis for Good Reason. 



 5

 

--------------------------------------------------------------------------------

 

 

(t) “Liberty Broadband” means Liberty Broadband Corporation, a Delaware
corporation.

(u) “LIC” means Liberty Interactive Corporation, a Delaware corporation.

(v) “LIC Employment Agreement” means the Executive Employment Agreement dated as
of December 29, 2014 between LIC and the Executive.

(w) “LIC Performance Equity Awards” has the meaning specified in the LIC
Employment Agreement.

(x) “LMC Maximum Amount” means 150% of the LMC Target Amount for such year.

(y) “LMC Performance Equity Awards” has the meaning specified in Section 4.9(a).

(z) “LMC Performance Options” has the meaning specified in Section 4.9(a).

(aa) “LMC Performance RSUs” has the meaning specified in Section 4.9(a).

(bb) “LMC Target Amount” has the meaning specified in Section 4.9(b).

(cc)  “LMC Term Options” has the meaning specified in Section 4.8.

(dd) “Malone Group” means John C. Malone, his spouse, his children and other
lineal descendents or any trust, foundation or other Person established by a
member of the Malone Group for the benefit of one or more members of the Malone
Group or for a charitable purpose.

(ee) “Negative Discretion Criteria” has the meaning specified in Section
4.10(b).

(ff) “Option” has the meaning specified in the 2013 Incentive Plan.

(gg) “Performance Metrics” means Performance Objectives (as defined in the 2013
Incentive Plan) and any other performance criteria, metric, target or other
measure, and required levels of achievement with respect thereto, whether
objective, subjective or discretionary, applicable to the Executive in
connection in any way with the establishment or grant of any performance-based
equity, bonus or other award.

(hh) “Person” means an individual, corporation, limited liability company,
partnership, trust, incorporated or unincorporated association, joint venture or
other entity of any kind.

(ii) “Restricted Stock Unit” has the meaning specified in the 2013 Incentive
Plan.

(jj) “Section 4.10 Process” means the process described in Section 4.10(c).

(kk) “Separation” means the Executive’s “separation from service” from the
Company as defined in Treasury Regulation Section 1.409A-1(h).



 6

 

--------------------------------------------------------------------------------

 

 

(ll) “Series C Common Stock” means the Company’s Series C common stock.

(mm) “Severance Benefits” means any payments or benefits that may become payable
to the Executive pursuant to Section 5.1,  Section 5.2,  Section 5.3 or Section
5.5 upon a Separation, other than the Standard Entitlements.

(nn) “Standard Entitlements” has the meaning specified in Section 5.1(a)(iii).

(oo) “Subsidiary” means a Subsidiary of the Company, as the term Subsidiary is
defined in the 2013 Incentive Plan.

(pp) “Target Awards” means the LMC Performance Equity Awards to be issued each
year with an aggregate value (as determined in accordance with Section 4.9(e))
equal to 100% of the LMC Target Amount for the applicable year.

(qq)  “TripAdvisor Holdings” means Liberty TripAdvisor Holdings, Inc., a
Delaware corporation.

2. Employment Period.  The Company will employ the Executive and the Executive
accepts such employment for the period beginning on January 1, 2015 and, unless
earlier terminated upon the Executive’s Separation, ending at the Close of
Business on December 31, 2019 (the “Employment Period”). 

3. Title, Position and Duties. 

3.1 Title and Reporting.  During the Employment Period, the Executive will be
employed as the Company’s President and Chief Executive Officer, and he will
report solely and directly to the Board.  All other employees of the Company
(other than the Chairman of the Board, if the Chairman of the Board is an
employee of the Company) will report to the Executive or his designees.

3.2 Board Position.  The Executive will continue to serve as a member of the
Board immediately following the Effective Date and, so long as there is an
Executive Committee of the Board, will continue to serve on such committee for
so long as the Executive serves on the Board.  Throughout the Employment Period,
the Company will nominate and recommend to the stockholders of the Company that
the Executive be elected to the Board whenever the Executive is scheduled to
stand or stands for reelection to the Board at any of the Company’s annual
stockholder meetings during the Employment Period.  Upon termination of the
Executive’s employment by the Company for any reason or voluntarily by the
Executive for any reason, the Executive will promptly resign from the Company’s
Board.

3.3 Duties.  In his capacity as President and Chief Executive Officer, the
Executive will perform such duties during the Employment Period as are
consistent with his title and position as President and Chief Executive Officer
of a publicly-traded company, it being acknowledged that the duties performed by
the Executive, and the level of management authority and responsibility that the
Executive had immediately preceding the Effective Date as the President and
Chief Executive Officer of the Company are consistent with the title and
position as President and Chief Executive Officer of a publicly traded
company.  No other employee of



 7

 

--------------------------------------------------------------------------------

 

 

the Company will have authority or responsibilities that are equal to or greater
than those of the Executive (other than the Chairman of the Board, if the
Chairman of the Board is an employee of the Company).  Notwithstanding the
foregoing, the Executive will not be required to perform any duties or
responsibilities which would be likely to result in non-compliance with, or a
violation of, any applicable law or regulation. 

3.4 Time and Effort.  The Executive will devote his primary business efforts and
abilities to the performance of his duties to the Company and its Subsidiaries
and to LIC and its Subsidiaries.  Taking into account the foregoing, the
Executive may also serve as the President and CEO of Liberty Broadband and
TripAdvisor Holdings, and as a director of such entities, during the Employment
Period and such service shall not in any way be deemed (1) to breach this
Agreement or any other agreement between the Executive and the Company or (2) to
interfere with the performance of his duties hereunder.  In addition, the
Executive will, to the extent the same does not substantially interfere with the
performance of his duties hereunder, be permitted to: (i) serve on corporate and
civic boards and committees; (ii) deliver lectures, fulfill speaking engagements
or teach at educational institutions; and (iii) manage personal and family
investments; provided further, that notwithstanding anything contained herein to
the contrary, it is expressly understood and agreed that the continued conduct
by the Executive of such activities, as listed on Exhibit A, will not be deemed
to interfere with the performance of the Executive’s responsibilities hereunder.

4. Salary, Bonus, Benefits, Expenses and Equity Grants. 

4.1 Salary.  For calendar year 2015, the Executive’s base salary is $960,750 per
annum (the “Base Salary”).  The Base Salary will be increased annually by the
Company on each January 1 occurring during the Employment Period, to 105% of the
Base Salary paid to the Executive in the prior calendar year.  The term “Base
Salary” as used in this Agreement will refer to the Base Salary as it may be so
increased.

4.2 Bonus.  For calendar year 2015 and each subsequent calendar year during the
Employment Period, the Executive will be eligible to receive a target bonus of
250% of the Executive’s Base Salary for such year (the “Target Bonus”).  The
bonus, if any, payable with respect to services performed in any calendar year
will be paid prior to March 15th of the year following the year to which such
service relates.  The Executive acknowledges that payment of any bonus to the
Executive may be made subject to the achievement of one or more Performance
Metrics established in good faith by the Board or a committee thereof, with such
Performance Metrics (including any specific metrics and required levels of
achievement and any criteria for exercising negative discretion) to be
consistent with the Performance Metrics (including any specific metrics and
required levels of achievement and any criteria for exercising negative
discretion) applicable to other senior executives of the Company and to be
relatively consistent with the Performance Metrics (including any specific
metrics and required levels of achievement and any criteria for exercising
negative discretion) used historically by the Company in connection with its
annual cash bonus program.

4.3 Benefits.  During the Employment Period, the Executive, and his dependents,
if applicable, will be entitled to participate in and be covered on the same
basis as other senior executives of the Company, under all employee benefit
plans and programs of the Company,



 8

 

--------------------------------------------------------------------------------

 

 

including without limitation vacation, retirement, health insurance and life
insurance (“Benefits”).  For so long as the Executive is employed by both the
Company and LIC, such entities will allocate the cost of the Benefits between
them in accordance with such method as they may agree, provided that such
allocation has no adverse impact on Executive.

4.4 Vacation.  During the Employment Period, the Executive will be entitled to
paid vacation and/or paid time off in accordance with the plans, policies,
programs and practices of the Company provided generally to other senior
executives of the Company.  For so long as the Executive is employed by both the
Company and LIC, any vacation and/or paid time off that the Executive takes will
count as vacation time for purposes of his employment with both entities and the
Company and LIC will allocate the cost of such vacation and/or paid time off
between them in accordance with such method as they may agree, provided that
such allocation has no adverse impact on Executive.

4.5 Perquisites.  During the Employment Period, the Company will provide the
Executive with those perquisites and other personal benefits provided by the
Company from time to time to its other senior executive officers during the
Employment Period.  In addition, during the Employment Period, the Executive
will be entitled to use of aircraft owned or leased by the Company on the terms
and conditions (except as otherwise provided in Section 5.2 and Section 5.3) set
forth in the letter agreement dated February 5, 2013 between the Company and the
Executive (the “Aircraft Usage Agreement”).  For so long as the Executive is
employed by both the Company and LIC, such entities will allocate the cost of
the perquisites and benefits provided pursuant to this Section 4.5 and the
Aircraft Usage Agreement between them in accordance with such method as they may
agree, provided that such allocation has no adverse impact on Executive.

4.6 Business Expenses.  The Company will promptly pay or reimburse the Executive
for reasonable expenses incurred in connection with the Executive’s employment
in accordance with the Company’s standard policies and practices as in effect
from time to time.  For so long as the Executive is employed by both the Company
and LIC, to the extent such expenses relate to the Executive’s service with both
entities, such entities will allocate the cost of such expenses between them in
accordance with such method as they may agree, provided that such allocation has
no adverse impact on Executive.

4.7 Code Section 409A Timing of Reimbursements.  All reimbursements under this
Agreement, including without limitation Section 4.6, will be made as soon as
practicable following submission of a reimbursement request, but no later than
the end of the year following the year during which the underlying expense was
incurred (or as may be later provided in Section 9.7).  Additionally,
reimbursements or in-kind benefits made or provided to the Executive during any
taxable year will not affect the expenses eligible for reimbursement or in-kind
benefits provided in any other taxable year and no such reimbursements or
in-kind benefits will be subject to liquidation or exchange for another benefit.

4.8 LMC Term Options.  As part of the consideration for the Executive’s services
to the Company during the Employment Period, on December 24, 2014 the Company
granted to the Executive pursuant to the 2013 Incentive Plan the term options to
acquire Series C Common



 9

 

--------------------------------------------------------------------------------

 

 

Stock (the “LMC Term Options”) evidenced by and described in the nonqualified
stock option agreement attached hereto as Exhibit B.

4.9 LMC Performance Equity Awards. 

(a) As part of the consideration for the Executive’s services to the Company
during the Employment Period, for each of calendar years 2015, 2016, 2017, 2018
and 2019, the Company will grant the following types of equity awards to the
Executive in the amounts determined in accordance with this Section 4.9:  (i)
performance-based Restricted Stock Units issued pursuant to Section 4.9(d) as
Target Awards and any Restricted Stock Units issued as Above Target Awards
pursuant to Section 4.11(c), in each case with respect to Series C Common Stock
(collectively, the “LMC Performance RSUs”), which grants will be made pursuant
to a Restricted Stock Unit award agreement in the form attached as Exhibit C and
(ii) performance-based Options issued pursuant to Section 4.9(d) as Target
Awards and any Options issued as Above Target Awards pursuant to Section
4.11(c), in each case to acquire Series C Common Stock (collectively, the “LMC
Performance Options”), which grants will be made pursuant to an Option award
agreement in the form attached as Exhibit D.  As specified in Exhibit C, any LMC
Performance RSUs issued as Above Target Awards will be fully vested as of the
Close of Business on the date of grant and, as specified in Exhibit D, any LMC
Performance Options issued as Above Target Awards will be fully vested and
exercisable as of the date of grant.  The LMC Performance RSUs and the LMC
Performance Options granted to the Executive pursuant to this Agreement as
Target Awards, and any Above Target Awards, are collectively referred to as the
“LMC Performance Equity Awards.”  The 162(m) Objectives and any Negative
Discretion Criteria governing each grant of LMC Performance Equity Awards will
be established in accordance with Section 4.10.  Notwithstanding anything to the
contrary in this Agreement, in no event will any LMC Performance Equity Awards
be granted to the Executive after the date of the Executive’s Separation, except
with respect to any Above Target Awards related to a performance period prior to
the Executive’s Separation that may thereafter be granted pursuant to Section
4.11(c) and the applicable Equity Award Agreement. 

(b) Pursuant to the LIC Employment Agreement, LIC has also agreed to issue LIC
Performance Equity Awards to the Executive for each of calendar years 2015,
2016, 2017, 2018 and 2019.  For each such calendar year, unless LMC, LIC and the
Executive otherwise agree in writing with respect to any year after 2015, the
Aggregate LMC/LIC Target Amount will be allocated between LMC Performance Equity
Awards and LIC Performance Equity Awards based on the relative market
capitalization of all series of common stock of LMC, on the one hand, and the
relative market capitalization of all series of common stock of LIC, on the
other hand, in each case, as of a date determined in accordance with the
Company’s administrative requirements and procedures, but in any event as of a
date within the 15 day-period preceding the earlier of the grant date of the
Target Awards for such year and the grant date of the Target Awards (as defined
in the LIC Employment Agreement) included in the LIC Performance Equity Awards
for such year.  That portion of the Aggregate LMC/LIC Target Amount for a given
year that is allocated to LMC Performance Equity Awards in accordance with the
foregoing is referred to in this Agreement as the “LMC Target Amount” for such
year.  The Company will promptly notify the Executive in writing following the
determination of the LMC Target Amount for each calendar year during the
Employment Period.



 10

 

--------------------------------------------------------------------------------

 

 

(c) Within 5 days following the date as of which the Company has notified the
Executive in writing of (i) the LMC Target Amount for such year and (ii) the
162(m) Objectives and any Negative Discretion Criteria for such year as finally
determined pursuant to Section 4.10 (or, if such notice is given by the Company
during a blackout period with respect to the Series C Common Stock, by the later
of the last day of such 5 day period or two days following the end of such
blackout period), the Executive will send notice to the Company (each, an
“Executive Election Notice”) specifying the percentage of the LMC Target Amount
that the Executive desires to be issued in the form of LMC Performance RSUs and
the percentage of the LMC Target Amount that the Executive desires to be issued
in the form of LMC Performance Options, in each case, for such year; provided,
that the Executive may not elect to have more than 80% of the LMC Target Amount
for a given year be issued in the form of one type of award or the other.  If
the Executive does not timely deliver an Executive Election Notice for a given
year, unless the Company and the Executive otherwise agree, the LMC Target
Amount for such year will be allocated 50/50 between LMC Performance RSUs and
LMC Performance Options.  Not less than 5 days prior to the end of each of 2015,
2016, 2017, 2018 and 2019, the Executive shall provide the Company with written
notice of the percentage of any Above Target Awards that may thereafter be
granted in respect of such calendar year to be granted as LMC Performance RSUs
(which grants will be made pursuant to an award agreement in the form attached
as Exhibit C) and the percentage of any such Above Target Awards to be granted
as LMC Performance Options (which grants will be made pursuant to an award
agreement in the form attached as Exhibit D).  Such elections described in this
Section 4.9(c) shall be annual, such that the election for one year shall not
impact the election for another year.  If the Executive does not timely deliver
such an election with respect to Above Target Awards for a given year, the
percentage of any Above Target Award for such year granted as LMC Performance
RSUs shall be equal to the percentage of the LMC Target Amount for such year
granted in LMC Performance RSUs and the percentage of any Above Target Award for
such year granted as LMC Performance Options shall be equal to the percentage of
the LMC Target Amount for such year granted in LMC Performance Options.  The
Company shall honor all elections timely made by Executive under this Section
4.9(c).

(d) Subject to any blackouts pursuant to the Company’s insider trading policy,
the Target Awards for a given year will be issued by the Company within two
Business Days following the date as of which the following conditions have been
met:  (i) the 162(m) Objectives and any Negative Discretion Criteria for such
year have been finally determined in accordance with Section 4.10, and (ii) the
Company has received the Executive Election Notice for such year or the LMC
Target Amount has otherwise been allocated between LMC Performance RSUs and LMC
Performance Options in accordance with Section 4.9(c).  The aggregate value of
the LMC Performance Equity Awards issued pursuant to this Section 4.9(d) will be
100% of the LMC Target Amount for such year.  Above Target Awards will be issued
to the Executive, if at all, pursuant to Section 4.11(c).

(e) With respect to any calendar year, the required number of LMC Performance
RSUs (other than Above Target Awards) to be granted for such calendar year shall
be based on the average closing sale price of the Series C Common Stock during a
ten consecutive trading day period that ends on a trading day that is within ten
days preceding the grant date of such LMC Performance RSUs.  With respect to any
calendar year, the number of LMC Performance Options (other than Above Target
Awards) to be granted shall have a Black Scholes value equal



 11

 

--------------------------------------------------------------------------------

 

 

to the dollar value of the portion of the LMC Target Amount to be granted in the
form of LMC Performance Options.

(f) With respect to any calendar year, the number of LMC Performance RSUs, if
any, granted in respect of an Above Target Award shall be based on the closing
sale price of the Series C Common Stock on the grant date.  With respect to any
calendar year, the number of LMC Performance Options, if any, granted in respect
of an Above Target Award shall have a Black Scholes Value equal to the dollar
value of the portion of the Above Target Award to be granted in the form of LMC
Performance Options.

4.10 Establishment of 162(m) Objectives and Negative Discretion Criteria. 

(a) The initial determination of the amount of the LMC Maximum Amount that may
be earned with respect to any calendar year shall be based solely on the
achievement of the 162(m) Objectives, but such amount that may be earned by the
Executive shall be subject to reduction based on the Compensation Committee’s
application of the Negative Discretion Criteria in accordance with Section
4.10(b) and Section 4.11.

(b) The Compensation Committee may (but is not required to) structure a plan
with respect to vesting of the LMC Performance Equity Awards (or, in the case of
Above Target Awards, granting) that provides that once the Compensation
Committee has certified that portion, if any, of the 162(m) Objectives that has
been achieved (the “Achieved 162(m) Objectives”), the Compensation Committee
may, in good faith and its sole discretion, but subject to the limitation in
Section 4.11(b) with respect to the Target Awards, exercise negative discretion
with respect to reducing the number of LMC Performance Equity Awards that would
otherwise vest (or, in the case of Above Target Awards, be awarded) based solely
on the Achieved 162(m) Objectives.  The Performance Metrics relating to the
Compensation Committee’s exercise of such negative discretion with respect to
the Target Awards and the Performance Metrics relating to the Compensation
Committee’s exercise of such negative discretion with respect to the Above
Target Awards (such Performance Metrics collectively, the “Negative Discretion
Criteria”) will be established by the Compensation Committee in good faith and
its sole discretion in compliance with the timing requirements of Section 162(m)
of the Code and in accordance with the Section 4.10 Process.  Notwithstanding
anything to the contrary in this Agreement, it is agreed that the Negative
Discretion Criteria with respect to all or any part of the Above Target Awards
may be limited to a statement that the grant of all or any part of the Above
Target Awards will be made by the Compensation Committee in its sole discretion.

(c) The “Section 4.10 Process” means the following process with respect to the
162(m) Objectives and any Negative Discretion Criteria established by the
Compensation Committee, which process is subject to the provisions of Section
4.10(a),  Section 4.10(b) and the limitations in Section 4.11(b):

(i) Not later than February 25 of each year the Compensation Committee will
adopt by resolution and provide the Executive with a written proposal regarding
(and separately identifying) the 162(m) Objectives and any Negative Discretion
Criteria to be applicable to the LMC Performance Equity Awards for that year.



 12

 

--------------------------------------------------------------------------------

 

 

(ii) If the Executive disagrees with or objects to such proposed 162(m)
Objectives, any Negative Discretion Criteria or any component of either, he will
notify the Company’s General Counsel (a “Disagreement Notice”) within 10 days of
receipt of such proposed objectives.  If the Executive does not timely deliver a
Disagreement Notice, the 162(m) Objectives and any Negative Discretion Criteria
proposed by the Compensation Committee will be the 162(m) Objectives and
Negative Discretion Criteria that apply to the LMC Performance Equity Awards for
that year.

(iii) If the Executive timely delivers a Disagreement Notice, then the Executive
and the Compensation Committee will each provide its position to the Chairman of
the Company’s Board (the “Chairman”) within 5 days of the General Counsel’s
receipt of the Disagreement Notice.  If the Executive does not timely deliver
his position to the Chairman, the 162(m) Objectives and any Negative Discretion
Criteria proposed by the Compensation Committee will be the 162(m) Objectives
and Negative Discretion Criteria that apply to the LMC Performance Equity Awards
for that year.

(iv) Within 2 days of receiving the last of such positions, the Chairman will
provide input to the Compensation Committee with respect to the Chairman’s
position on the proposed 162(m) Objectives and any proposed Negative Discretion
Criteria.

(v) Within 5 days of receiving input from the Chairman (or at such later date
that is in compliance with the timing requirements of Section 162(m)), the
Compensation Committee, in good faith and in its sole discretion, will establish
the 162(m) Objectives and any Negative Discretion Criteria applicable to that
year’s LMC Performance Equity Awards and will notify the Executive in writing
regarding (and separately identifying) such 162(m) Objectives and any Negative
Discretion Criteria.  Notwithstanding anything to the contrary in this Section
4.10 or elsewhere in this Agreement, the Compensation Committee retains the sole
discretion to determine the 162(m) Objectives and any Negative Discretion
Criteria applicable to the LMC Performance Equity Awards, subject only to the
limitations on its exercise of negative discretion in relation to the Target
Awards that are set forth in Section 4.11(b).

(d) Notwithstanding anything in this Agreement or any LMC Performance Equity
Award to the contrary, the only Performance Metrics applicable to an LMC
Performance Equity Award shall be the 162(m) Objectives and any Negative
Discretion Criteria communicated to Executive in writing in accordance with
Section 4.10(c) above and as set forth in Schedule 1 of the applicable Equity
Award Agreement.

4.11 Annual Compensation Committee Determinations.

(a) Compensation Committee Certification.  On or prior to March 15th of each
calendar year beginning with March 15, 2016 and ending on March 15, 2020, the
Compensation



 13

 

--------------------------------------------------------------------------------

 

 

Committee will certify any Achieved 162(m) Objectives (the date each year as of
which such certification is made being referred to as the “Committee
Certification Date”). 

(b) Target Awards.  If the Equity Award Agreements pursuant to which the Target
Awards for the preceding calendar year were issued include Negative Discretion
Criteria, the Compensation Committee may then in good faith and in its sole
discretion, exercise such discretion with respect to those Target Awards that
would otherwise vest and be earned based solely on the Achieved 162(m)
Objectives, and will certify on the Committee Certification Date in accordance
with the applicable Equity Award Agreements, the number, if any, of the Target
Awards that have become vested and earned in accordance with the applicable
Equity Award Agreements after giving effect to the Compensation Committee’s
exercise, if any, of the Negative Discretion Criteria for such Target
Awards.  Notwithstanding the foregoing or anything else contained herein to the
contrary, to the extent that the Negative Discretion Criteria with respect to
the Target Awards include objective performance criteria in relation to the
performance or value of the Company, its Subsidiaries, its affiliates and/or any
division or business unit of any of the foregoing, the Compensation Committee
will not exercise negative discretion with respect to vesting that number, if
any, of such Target Awards that relate solely to such objective performance
criteria.   In addition, any such objective performance criteria will not alone
result in a payout in excess of the LMC Target Amount for such LMC Performance
Equity Awards.  As specified in the applicable Equity Award Agreements, any
Target Awards that do not become vested on the applicable Committee
Certification Date will be forfeited in their entirety.

(c) Above Target Awards.  The Compensation Committee may, in its sole
discretion, apply the Negative Discretion Criteria to reduce all or any part of
the Above Target Awards for a particular calendar year that would otherwise be
awarded based solely on the Achieved 162(m) Objectives, and will certify on the
Committee Certification Date the number, if any, of Above Target Awards that
will be issued to the Executive after giving effect to the Compensation
Committee’s exercise, if any, of the Negative Discretion Criteria for such Above
Target Awards.  In no event is the Compensation Committee required to issue any
Above Target Awards.  Subject to any blackouts pursuant to the Company’s insider
trading policy, any Above Target Awards that are awarded to the Executive will
be issued by the Company no later than March 15th of the year following the year
in respect of which such Above Target Award was earned (e.g., by March 15, 2016
in respect of the Above Target Award, if any, relating to the 2015 calendar
year).

4.12 Replacement Awards.  Any  restricted stock unit, restricted stock, option
or other equity or equity derivative that is issued after the Effective Date to
the Executive by the Company or any other Person pursuant to a Fundamental
Corporate Event in full or partial replacement of, as an adjustment to, or
otherwise with respect to, an Equity Award (a “Replacement Award”), will (a) in
the case of LMC Term Options, have the same term and the same vesting and
exercisability terms and conditions as the LMC Term Option in respect of which
it was issued, and (b) in the case of LMC Performance Equity Awards, be adjusted
in accordance with Section 4.2 of the Plan in such a manner that the value and
benefits or potential value and benefits intended to be made available under the
Plan to the Executive with respect to the LMC Performance Equity Award in
respect of which it was issued are preserved and, without limiting the
Compensation Committee’s sole discretion to establish the same, the Compensation



 14

 

--------------------------------------------------------------------------------

 

 

Committee will consult with the Executive in good faith regarding any 162(m)
Objectives or Negative Discretion Criteria or components thereof that are
proposed to be changed. Notwithstanding the foregoing, if the Company is not the
issuer of a Replacement Award, the definition of Change in Control with respect
to such Replacement Award will be applied with respect to the issuer of such
Replacement Award as if it were the “Company” for purposes of such
definition.  By way of illustration, a Change in Control of the Company will not
cause acceleration of any Replacement Awards that are not issued by the Company
and a Change in Control of the issuer of any Replacement Awards with respect to
which the Company is not the issuer will not cause acceleration of any remaining
Equity Awards with respect to which the Company is the issuer.  All Replacement
Equity Awards will have the same net settlement rights as the replaced Equity
Award.

5. Termination of Employment.  

5.1 Termination Due to Death. 

(a) Payments and Benefits.  In the event of the Executive’s death, the
Executive’s estate or his legal representative, as the case may be, will
receive:

(i) a lump sum payment equal to any Base Salary earned but unpaid as of the date
of Separation;

(ii) a lump sum payment of any unpaid expense reimbursement and any amounts
required by law to be paid to the Executive;

(iii) a lump sum payment of any accrued but unpaid bonus for the prior year
(together with the amounts specified in Section 5.1(a)(i) and Section
5.1(a)(ii), the “Standard Entitlements”);

(iv) if such Separation occurs during the Employment Period, a lump sum payment
in an amount equal to 1.5 times the amount of the Executive’s Base Salary for
the calendar year in which the Separation occurs;

(v) if such Separation occurs during the Employment Period, a lump sum payment
in the amount of $17,500,000; provided, that in the sole discretion of the
Company, up to 25% of such amount may be paid in fully vested shares of Series C
Common Stock (provided that if (i) such Series C Common Stock is not covered by
a Form S-8 or other registration statement or (ii) such Series C Common Stock is
not then publicly traded, then 100% of such amount shall be paid in cash), with
the remainder of such amount to be paid in cash; and

(vi) if such Separation occurs during the Employment Period, a lump sum payment
in the amount of $11,750,000, multiplied by a fraction, the numerator of which
is the number of calendar days within such year that have elapsed through and
including the date of Separation and the denominator of which is 365; provided,
that in the sole discretion of the Company, up to 25% of such amount may be paid
in fully vested shares of Series C Common Stock (provided that if (i) such
Series C Common Stock is not covered by a Form S-8 or other registration



 15

 

--------------------------------------------------------------------------------

 

 

statement or (ii) such Series C Common Stock is not then publicly traded, then
100% of such amount shall be paid in cash), with the remainder of such amount to
be paid in cash.

Except to the extent earlier payment of any such amounts is required by law, all
such payments will be made, and any shares of Series C Common Stock will be
issued, on the date that is the 55th day after the date of the Executive’s
Separation, unless that day is not a Business Day, in which case such payments
will be made on the immediately succeeding Business Day.  Notwithstanding the
foregoing, the Company may delay the issuance of any Series C Common Stock, but
not beyond 90 days after the date of the Executive’s Separation, if necessary to
comply with applicable law or any rule or regulation of any governmental
authority or any rule or regulation of, or agreement of the Company with, any
securities exchange or association upon which shares of Series C Common Stock
are listed or quoted.  The number of shares of Series C Common Stock to be
delivered to the Executive under this Section 5.1(a), if any, shall be
determined by dividing the dollar value payable to the Executive in Series C
Common Stock by the per share closing price of the Series C Common Stock on the
date of the Executive’s Separation.

(b) Equity Awards.  The impact on the Equity Awards of a Separation as a result
of the Executive’s death will be as specified in the Equity Award Agreements.

5.2 Termination Due to the Executive’s Disability. 

(a) Payments and Benefits.  Upon 30 days’ prior written notice to the Executive,
the Company may terminate the Executive’s employment due to Disability.  If such
event occurs, the Executive or his legal representative, as the case may be,
will receive:

(i) the Standard Entitlements;

(ii) if such Separation occurs during the Employment Period, a lump sum payment
in an amount equal to 1.5 times the amount of the Executive’s Base Salary for
the calendar year in which the Separation occurs;

(iii) if such Separation occurs during the Employment Period, a lump sum payment
in the amount of $17,500,000; provided, that in the sole discretion of the
Company, up to 25% of such amount may be paid in fully vested shares of Series C
Common Stock (provided that if (i) such Series C Common Stock is not covered by
a Form S-8 or other registration statement or (ii) such Series C Common Stock is
not then publicly traded, then 100% of such amount shall be paid in cash), with
the remainder of such amount to be paid in cash;

(iv) if such Separation occurs during the Employment Period, a lump sum payment
in the amount of $11,750,000, multiplied by a fraction, the numerator of which
is the number of calendar days within such year that have elapsed through and
including the date of Separation and the denominator of which is 365; provided,
that in the sole discretion of the Company, up to 25% of such amount may be paid
in fully vested shares of Series C Common Stock (provided that if (i) such
Series C Common Stock is not covered by a Form S-8 or other registration



 16

 

--------------------------------------------------------------------------------

 

 

statement or (ii) such Series C Common Stock is not then publicly traded, then
100% of such amount shall be paid in cash), with the remainder of such amount to
be paid in cash; and

(v) if such Separation occurs during the Employment Period, for a period of 12
months following such Separation during the Employment Period, the Executive
will be entitled to:  (x) continued use of the Company’s aircraft (consistent
with the terms of Executive’s use of such aircraft during the Employment
Period), (y) information technology support from the Company, as reasonably
requested by the Executive and (z) continuation of such other perquisites as the
Executive was entitled to receive under Section 4.5 immediately prior to such
Separation. 

Except to the extent earlier payment of any such amounts is required by law, the
payments to be made pursuant to Sections 5.2(a)(i), (ii), (iii) and (iv) will be
made, and any shares of Series C Common Stock will be issued, on the date that
is the 55th day after the date of the Executive’s Separation, or, if that day is
not a Business Day, on the next succeeding Business Day.  Notwithstanding the
foregoing, the Company may delay the issuance of any Series C Common Stock, but
not beyond 90 days after the date of the Executive’s Separation, if necessary to
comply with applicable law or any rule or regulation of any governmental
authority or any rule or regulation of, or agreement of the Company with, any
securities exchange or association upon which shares of Series C Common Stock
are listed or quoted.  The number of shares of Series C Common Stock to be
delivered to the Executive under this Section 5.2(a), if any, shall be
determined by dividing the dollar value payable to the Executive in Series C
Common Stock by the per share closing price of the Series C Common Stock on the
date of the Executive’s Separation.

(b) Equity Awards.  The impact on the Equity Awards of a Separation as a result
of the Executive’s Disability will be as specified in the Equity Award
Agreements.

5.3 Termination by the Company Without Cause or by the Executive for Good
Reason. 

(a) Payments and Benefits.  Upon 30 days’ prior written notice to the Executive,
the Company may terminate the Executive’s employment without Cause.  Upon 30
days’ prior written notice to the Company, the Executive may terminate his
employment with the Company for Good Reason.  If either such event occurs, the
Executive will receive:

(i) the Standard Entitlements;

(ii) if such Separation occurs during the Employment Period, a severance payment
equal to 1.5 times the amount of Executive’s Base Salary for the calendar year
in which the Separation occurs, which amount will be paid in equal monthly
installments over the 18 month period commencing on the first payroll period
following the date of such Separation;

(iii) if such Separation occurs during the Employment Period, a lump sum payment
in the amount of $17,500,000; provided, that in the sole discretion of the



 17

 

--------------------------------------------------------------------------------

 

 

Company, up to 25% of such amount may be paid in fully vested shares of Series C
Common Stock (provided that if (i) such Series C Common Stock is not covered by
a Form S-8 or other registration statement or (ii) such Series C Common Stock is
not then publicly traded, then 100% of such amount shall be paid in cash), with
the remainder of such amount to be paid in cash;

(iv) if such Separation occurs during the Employment Period, a lump sum payment
in the amount of $11,750,000, multiplied by a fraction, the numerator of which
is the number of calendar days within such year that have elapsed through and
including the date of Separation and the denominator of which is 365; provided,
that in the sole discretion of the Company, up to 25% of such amount may be paid
in fully vested shares of Series C Common Stock (provided that if (i) such
Series C Common Stock is not covered by a Form S-8 or other registration
statement or (ii) such Series C Common Stock is not then publicly traded, then
100% of such amount shall be paid in cash), with the remainder of such amount to
be paid in cash; and

(v) if such Separation occurs during the Employment Period, for a period of 12
months following such Separation during the Employment Period, the Executive
will be entitled to:  (x) continued use of the Company’s aircraft (consistent
with the terms of Executive’s use of such aircraft during the Employment
Period), (y) information technology support from the Company, as reasonably
requested by the Executive and (z) continuation of such other perquisites as the
Executive was entitled to receive under Section 4.5 immediately prior to such
Separation.

Except to the extent earlier payment of any such amounts is required by law, the
payments to be made pursuant to Sections 5.3(a)(i), (iii) and (iv) will be made,
and any shares of Series C Common Stock will be issued, on the date that is the
55th day after the date of the Executive’s Separation, or, if that day is not a
Business Day, on the next succeeding Business Day.  Notwithstanding the
foregoing, the Company may delay the issuance of any Series C Common Stock, but
not beyond 90 days after the date of the Executive’s Separation, if necessary to
comply with applicable law or any rule or regulation of any governmental
authority or any rule or regulation of, or agreement of the Company with, any
securities exchange or association upon which shares of Series C Common Stock
are listed or quoted.  The number of shares of Series C Common Stock to be
delivered to the Executive under this Section 5.3(a), if any, shall be
determined by dividing the dollar value payable to the Executive in Series C
Common Stock by the per share closing price of the Series C Common Stock on the
date of the Executive’s Separation.

(b) Equity Awards.  The impact on the Equity Awards of a Separation pursuant to
Section 5.3(a) will be as specified in the Equity Award Agreements.

5.4 Termination For Cause. 

(a) Payments and Benefits.  Subject to the provisions of Section 1(h), the
Company may terminate the Executive’s employment for Cause.  In such event, the
Executive will receive:



 18

 

--------------------------------------------------------------------------------

 

 

(i) a lump sum payment equal to any Base Salary earned but unpaid as of the date
of Separation; and

(ii) a lump sum payment of any unpaid expense reimbursements and any amounts
required by law to be paid to the Executive. 

Except to the extent earlier payment of any such amounts is required by law, all
such payments will be made on the 55th day after the Separation date or, if that
day is not a Business Day, on the next succeeding Business Day. 

(b) Equity Awards.  The impact on the Equity Awards of a Separation for Cause
will be as specified in the Equity Award Agreements.

5.5 Termination Without Good Reason. 

(a) Payments and Benefits.  Upon 30 days’ prior written notice to the Company,
the Executive will have the right to terminate his employment without Good
Reason or any reason at all.  If such event occurs, the Executive will receive:

(i) the Standard Entitlements; and

(ii) if such Separation occurs during the Employment Period, a lump sum payment
in the amount of $11,750,000, multiplied by a fraction, the numerator of which
is the number of calendar days within such year that have elapsed through and
including the date of Separation and the denominator of which is 365; provided,
that in the sole discretion of the Company, up to 25% of such amount may be paid
in fully vested shares of Series C Common Stock (provided that if (i) such
Series C Common Stock is not covered by a Form S-8 or other registration
statement or (ii) such Series C Common Stock is not then publicly traded, then
100% of such amount shall be paid in cash), with the remainder of such amount to
be paid in cash.

Except to the extent earlier payment of any such amounts is required by law, all
such payments will be made, and any shares of Series C Common Stock will be
issued, on the 55th day after the Separation date or, if that day is not a
Business Day, on the next succeeding Business Day.  Notwithstanding the
foregoing, the Company may delay the issuance of any Series C Common Stock, but
not beyond 90 days after the date of the Executive’s Separation, if necessary to
comply with applicable law or any rule or regulation of any governmental
authority or any rule or regulation of, or agreement of the Company with, any
securities exchange or association upon which shares of Series C Common Stock
are listed or quoted.  The number of shares of Series C Common Stock to be
delivered to the Executive under this Section 5.5(a), if any, shall be
determined by dividing the dollar value payable to the Executive in Series C
Common Stock by the per share closing price of the Series C Common Stock on the
date of the Executive’s Separation.

(b) Equity Awards.  The impact on the Equity Awards of a Separation without Good
Reason will be as specified in the Equity Award Agreements.



 19

 

--------------------------------------------------------------------------------

 

 

5.6 Expiration of Employment Period.  For the avoidance of doubt, the voluntary
or involuntary termination of the Executive’s employment at or after the Close
of Business on December 31, 2019 for any reason does not constitute a Separation
“during the Employment Period” for purposes of any Severance Benefits to be paid
to the Executive pursuant to any of Section 5.1,  Section 5.2,  Section 5.3 or
Section 5.5.  

5.7 Specified Employee.  Notwithstanding any other provision of this Agreement,
if (i) the Executive is to receive payments or benefits under any provision of
Section 5 by reason of his Separation other than as a result of his death, (ii)
the Executive is a “specified employee” with respect to the Company within the
meaning of Section 409A of the Code for the period in which the payment or
benefits would otherwise commence, and (iii) such payment or benefit would
otherwise subject the Executive to any tax, interest or penalty imposed under
Section 409A of the Code (or any regulation promulgated thereunder) if the
payment or benefit were to commence within six months after a termination of the
Executive’s employment, then such payment or benefit required under Section 5
will instead be paid as provided in this Section 5.7.  Each severance payment
contemplated under this Section 5 will be treated as a separate payment in a
series of separate payments under Treasury Regulation Section
1.409A-2(b)(2)(iii).  Such payments or benefits which would have otherwise been
required to be made over such six month period will be paid, without interest,
to the Executive in one lump sum payment or otherwise provided to the Executive
on the first Business Day that is six months and one day after the termination
of the Executive’s employment.  Thereafter, the payments and benefits will
continue, if applicable, for the relevant period set forth above.  For purposes
of this Agreement, all references to “Separation,” “termination of employment”
and other similar language will be deemed to refer to the Executive’s
“separation from service” with the Company as defined in Treasury Regulation
Section 1.409A-1(h), including, without limitation, the default presumptions
thereof.

5.8 Full Settlement; No Mitigation.  The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder will not be affected by any set-off, counterclaim, recoupment, defense
or other claim, right or action which the Company or any Subsidiary may have
against the Executive; provided, that the foregoing does not affect the terms of
any Equity Award Agreement, including with respect to the circumstances under
which stock issued thereunder may be forfeited.  In no event will the Executive
be obligated to seek other employment or take any other action by way of
mitigation of the amounts payable to the Executive under any of the provisions
of this Agreement.

5.9 Non-exclusivity of Rights.  Nothing in this Agreement will prevent or limit
the Executive’s continuing or future participation in any employee benefit plan,
program, policy or practice provided by the Company or a Subsidiary and for
which the Executive may qualify, except as specifically provided
herein.  Amounts which are vested benefits or which the Executive is otherwise
entitled to receive under any plan, policy, practice or program of the Company
or a Subsidiary at or subsequent to a Separation will be payable in accordance
with such plan, policy, practice or program, except as explicitly modified by
this Agreement.

5.10 Existing Employment Agreement.   For the avoidance of doubt, if the
Executive experiences a Separation prior to January 1, 2015, the provisions of
this Section 5 shall not apply with respect to such Separation, it being agreed
that any severance benefits to which the



 20

 

--------------------------------------------------------------------------------

 

 

Executive is entitled will be determined in accordance with the Amended and
Restated Executive Employment Agreement dated September 23, 2011 between the
Executive and the Company (the “2011 Employment Agreement”).

6. Confidential Information. The Executive will not, during or after the
Employment Period, without the prior express written consent of the Company,
directly or indirectly use or divulge, disclose or make available or accessible
any Confidential Information (as defined below) to any person, firm,
partnership, corporation, trust or any other entity or third party (other than
when required to do so in good faith to perform the Executive’s duties and
responsibilities under this Agreement or when (i) required to do so by a lawful
order of a court of competent jurisdiction, any governmental authority or
agency, or any recognized subpoena power, or (ii) necessary to prosecute the
Executive’s rights against the Company or its Subsidiaries or to defend himself
against any allegations).  The Executive will also proffer to the Company, no
later than the effective date of any termination of the Executive’s engagement
with the Company for any reason, and without retaining any copies, notes or
excerpts thereof, all memoranda, computer disks or other media, computer
programs, diaries, notes, records, data, customer or client lists, marketing
plans and strategies, and any other documents consisting of or containing
Confidential Information that are in the Executive’s actual or constructive
possession or which are subject to the Executive’s control at such time.  For
purposes of this Agreement, “Confidential Information” will mean all information
respecting the business and activities of the Company or any Subsidiary,
including, without limitation, the clients, customers, suppliers, employees,
consultants, computer or other files, projects, products, computer disks or
other media, computer hardware or computer software programs, marketing plans,
financial information, methodologies, know-how, processes, practices,
approaches, projections, forecasts, formats, systems, trade secrets, data
gathering methods and/or strategies of the Company or any
Subsidiary.  Notwithstanding the immediately preceding sentence, Confidential
Information will not include any information that is, or becomes, generally
available to the public (unless such availability occurs as a result of the
Executive’s breach of any of his obligations under this Section).  If the
Executive is in breach of any of the provisions of this Section 6 or if any such
breach is threatened by the Executive, in addition to and without limiting or
waiving any other rights or remedies available to the Company at law or in
equity, the Company shall be entitled to immediate injunctive relief in any
court, domestic or foreign, having the capacity to grant such relief, without
the necessity of posting a bond, to restrain any such breach or threatened
breach and to enforce the provisions of this Section 6.  The Executive agrees
that there is no adequate remedy at law for any such breach or threatened breach
and, if any action or proceeding is brought seeking injunctive relief, the
Executive will not use as a defense thereto that there is an adequate remedy at
law.

7. Successors and Assigns.  This Agreement will bind and inure to the benefit of
and be enforceable by the Executive, the Company, the Executive’s and the
Company’s respective successors and assigns and the Executive’s estate, heirs
and legal representatives (as applicable).  The Company will require any
successor to all or substantially all of its business and/or assets, whether
direct or indirect, by purchase, merger, consolidation, acquisition of stock,
or, by an agreement in form and substance reasonably satisfactory to the
Executive, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent as the Company would be required to perform if no
such succession had taken place.  



 21

 

--------------------------------------------------------------------------------

 

 

8. Notices.  Any notice provided for in this Agreement must be in writing and
must be either personally delivered, mailed by first class mail (postage prepaid
and return receipt requested) or sent by reputable overnight courier service
(charges prepaid) to the recipient at the address below indicated:

To the Company:Liberty Media Corporation

12300 Liberty Boulevard

Englewood, CO  80112

Attention:  Chairman of the Board

 

With a copy to the Company’s

counsel at:Liberty Media Corporation

12300 Liberty Boulevard

Englewood, CO  80112

Attention:  Legal Department

 

To the Executive: at the address listed in the Company’s personnel records

 

With a copy to the Executive’s

counsel at:Dechert LLP

1095 Avenue of the Americas

New York, NY 10036-6797

Attention:  Stephen W. Skonieczny, Esq.

Telephone:  (212) 698-3524

Facsimile:  (212) 314-0024

 

9. General Provisions.

9.1 Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will (except
as otherwise expressly provided herein) be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

9.2 Entire Agreement.   This Agreement, together with any agreement evidencing
the grant of an Equity Award, contains the entire agreement between the parties
concerning the subject matter hereof and supersedes all prior agreements,
understandings, discussions, negotiations and undertakings, whether written or
oral, between the parties with respect thereto, including without limitation any
non-binding term sheets addressing potential provisions of this Agreement;
provided, however, that the provisions of the 2011 Employment Agreement that
have obligations that have not been fully performed or that by their nature
would be intended to survive the expiration of such agreement shall remain in
full force and effect and shall not be superseded by this Agreement.



 22

 

--------------------------------------------------------------------------------

 

 

9.3 No Strict Construction; headings.  The language used in this Agreement will
be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction will be applied against any
party.  The headings of the sections contained in this Agreement are for
convenience only and will not be deemed to control or affect the meaning or
construction of any provision of this Agreement.

9.4 Counterparts.  This Agreement may be executed and delivered in separate
counterparts (including by means of facsimile), each of which is deemed to be an
original and all of which taken together constitute one and the same
agreement.  This Agreement will become effective only when counterparts have
been executed and delivered by all parties whose names are set forth on the
signature page(s) hereof.

9.5 Applicable Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of Colorado, applied without reference to
principles of conflict of laws.    

9.6 Legal Fees and Other Expenses.  The Company will pay or reimburse the
Executive for all legal fees and expenses incurred by the Executive in
connection with the review, preparation and negotiation of this Agreement, any
option agreement, restricted stock award, Equity Award and/or any other
agreements or plans referenced herein and any documents related thereto and will
also pay or reimburse the Executive for any HSR filing fees incurred by him in
connection with his receipt of Equity Awards in accordance with this
Agreement.  Any such reimbursement will be made as soon as practicable following
submission of a reimbursement request, but no later than the end of the year
following the year during which the underlying expense was incurred.

9.7 Compliance with Section 409A.  To the extent that the provisions of Section
409A of the Code or any Treasury regulations promulgated thereunder are
applicable to any amounts payable hereunder, the parties intend that this
Agreement will meet the requirements of such Code section and regulations and
that the provisions hereof will be interpreted in a manner that is consistent
with such intent.  If, however, the Executive is liable for the payment of any
tax, penalty or interest pursuant to Section 409A of the Code, or any successor
or like provision (the “409A Tax”), with respect to any payments or property
transfers received or to be received under this Agreement or otherwise, the
Company will pay the Executive an amount (the “Special Reimbursement”) which,
after payment to the Executive (or on the Executive’s behalf) of any federal,
state and local taxes, including, without limitation, any further tax, penalty
or interest under Section 409A of the Code, with respect to or resulting from
the Special Reimbursement, equals the net amount of the 409A Tax.  Any payment
due to the Executive under this Section will be made to the Executive, or on
behalf of the Executive, as soon as practicable after the determination of the
amount of such payment, but no sooner than the date on which the Company is
required to withhold such amount or the Executive is required to pay such amount
to the Internal Revenue Service.  Notwithstanding the foregoing, all payments
under this Section will be made to the Executive, or on the Executive’s behalf,
no later than the end of the year following the year in which the Executive or
the Company paid the related taxes, interest or penalties.  The Executive will
cooperate with the Company in taking such actions as the Company may reasonably
request to assure that this Agreement will meet the requirements of



 23

 

--------------------------------------------------------------------------------

 

 

Section 409A of the Code and any regulations promulgated thereunder and to limit
the amount of any additional payments required by this Section 9.7 to be made to
the Executive.

9.8 Amendment and Waiver.  The provisions of this Agreement may be amended only
by a writing signed by the Company and the Executive.  No waiver by a party of a
breach or default hereunder will be valid unless in a writing signed by the
waiving party, and no such waiver will be deemed a waiver of any subsequent
breach or default.

9.9 Withholding.  All payments to the Executive or under this Agreement will be
subject to withholding on account of federal, state and local taxes as required
by law.

9.10 Business Days.  If the giving of any notice or the taking of any other
action under this Agreement is required to be taken on a day that is not a
Business Day, the time for performance of such action shall be extended until
the next succeeding Business Day.

9.11 Survival.  This Agreement will survive a Separation or the expiration of
the Employment Period and will remain in full force and effect after such
Separation or expiration, but only to the extent that obligations existing as of
the date of Separation or expiration have not been fully performed or by their
nature would be intended to survive a Separation or expiration, including that
the provisions of Sections 6, 7, 8 and 9 will continue in effect in accordance
with their terms.  Notwithstanding the foregoing or anything else in this
Agreement to the contrary, if the Executive continues to be employed by the
Company following December 31, 2019 such employment will be on an “at will”
basis unless and until a new employment agreement is entered into.  For the
avoidance of doubt, the provisions of Section 5.1(a),  Section 5.2(a),
 Section 5.3(a) and Section 5.5(a) entitling the Executive to various cash
payments and other benefits upon Separation will not apply to any such
Separation that occurs at or after the Close of Business on December 31, 2019,
but he will be entitled to enforce those rights as to any such Separation that
occurs prior to the Close of Business on December 31, 2019. 

9.12 Arbitration.  Except as provided in Section 6, any controversy, claim or
dispute arising out of or in any way relating to this Agreement, the Executive’s
employment with, or termination of employment from, the Company, or the Equity
Award Agreements (including whether such controversy, claim or dispute is
subject to arbitration), excepting only claims that may not, by statute, be
arbitrated, will be submitted to binding arbitration.  Both the Executive and
the Company acknowledge that they are relinquishing their right to a jury
trial.  The Executive and the Company agree that arbitration will be the
exclusive method for resolving disputes arising out of or related to this
Agreement, the Executive’s employment with, or termination of employment from,
the Company, or the Equity Award Agreements.

The arbitration will be administered by JAMS in accordance with the Employment
Arbitration Rules & Procedures of JAMS then in effect and subject to JAMS Policy
on Employment Arbitration Minimum Standards, except as otherwise provided in
this Agreement.  Arbitration will be commenced and heard in the Denver, Colorado
metropolitan area.  Only one arbitrator will preside over the proceedings, who
will be selected by agreement of the parties from a list of five or more
qualified arbitrators provided by the arbitration tribunal, or if the parties
are unable to agree on an arbitrator within 10 Business Days following receipt
of such list, the arbitration tribunal will select the arbitrator.  The
arbitrator will apply the substantive law



 24

 

--------------------------------------------------------------------------------

 

 

(and the law of remedies, if applicable) of Colorado or federal law, or both, as
applicable to the claim(s) asserted.  In any arbitration, the burden of proof
will be allocated as provided by applicable law.  The arbitrator will have the
authority to award any and all legal and equitable relief authorized by the law
applicable to the claim(s) being asserted in the arbitration, as if the claim(s)
were brought in a federal court of law.  Either party may bring an action in
court to compel arbitration under this Agreement and to enforce an arbitration
award.  Discovery, such as depositions or document requests, will be available
to the Company and the Executive as though the dispute were pending in U.S.
federal court.  The arbitrator will have the ability to rule on pre-hearing
motions as though the matter were in a U.S. federal court, including the ability
to rule on a motion for summary judgment.

If permitted by applicable law, the fees of the arbitrator and any other fees
for the administration of the arbitration that would not normally be incurred if
the action were brought in a court of law (e.g., filing fees or room rental
fees) will be shared equally by the parties.  If the foregoing is not permitted
by applicable law, the fees of the arbitrator and any other fees for the
administration of the arbitration that would not normally be incurred if the
action were brought in a court of law will be paid by the Company.  Each party
will pay its own attorneys’ fees and other costs incurred in connection with the
arbitration, unless the relief authorized by law allows otherwise and the
arbitrator determines that such fees and costs will be paid in a different
manner.  The arbitrator must provide a written decision.  If any part of this
arbitration provision is deemed to be unenforceable by an arbitrator or a court
of law, that part may be severed or reformed so as to make the balance of this
arbitration provision enforceable.

[The remainder of this page is left intentionally blank.]

 

 

 25

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Executive Employment
Agreement to be effective as of the Effective Date.

 

LIBERTY MEDIA CORPORATION

 

 

By:/s/Richard N. Baer

Name:  Richard N. Baer

Title:    Senior Vice President and General Counsel

Executed:  December 29, 2014

 



EXECUTIVE:

 

 

 

/s/Gregory B. Maffei

Gregory B. Maffei

Executed:  December 29, 2014

 

 

26

 

--------------------------------------------------------------------------------

 

 

Exhibit A

Current Permitted Activities

 

 

 

A-1

 

--------------------------------------------------------------------------------

 

 

Exhibit B

LMC Term Option Agreement

 

 

 

 

B-1

 

--------------------------------------------------------------------------------

 

 

Exhibit C

LMC Performance RSU Agreement

 

 

 

 

C-1

 

--------------------------------------------------------------------------------

 

 

Exhibit D

LMC Performance Option Agreement

 

 

 

 

D-1

 

--------------------------------------------------------------------------------

 

 

List of Omitted Schedules and Exhibits

The following schedules and exhibits to the Executive Employment Agreement,
dated as of December 29, 2014, by and between Liberty Media Corporation and
Gregory B. Maffei have not been provided herein:

Exhibit A: Current Permitted Activities

Exhibit B: LMC Term Option Agreement

Exhibit C: LMC Performance RSU Agreement

Exhibit D: LMC Performance Option Agreement

The Registrant hereby undertakes to furnish supplementally a copy of any omitted
schedules or exhibits to the Securities and Exchange Commission upon request.

 



 1

 

--------------------------------------------------------------------------------